952 F.2d 1399
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Jewell A. FRANCIS, Debtor.Jewell A. FRANCIS, Appellant,v.ITT FINANCIAL SERVICES;  ATI Thrift and Loan, Inc., Appellees.
No. 90-56347.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 9, 1992.*Decided Jan. 15, 1992.

Before WALLACE, Chief Judge, and SNEED and ALARCON, Circuit Judges.


1
MEMORANDUM**


2
Jewell A. Francis appeals pro se the Bankruptcy Appellate Panel's (BAP) dismissal of her appeal as untimely under Bankruptcy Rule 8002(a).   We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.


3
Bankruptcy Rule 8002(a) requires that a notice of appeal "be filed with the clerk within 10 days of the date of the entry of the judgment, order, or decree appealed from."   See Bankr.R. 8002(a).   The timely filing of a notice of appeal is jurisdictional.   Allustiarte v. Hauser (In re Allustiarte), 848 F.2d 116, 117 (9th Cir.1988) (quoting  Green v. United States (In re Souza), 795 F.2d 855, 857 (9th Cir.1986)).


4
Here, the 10-day period began on July 27, 1990 when the bankruptcy court's order was entered.   Francis's notice of appeal was received and filed on August 7, 1990, the eleventh day after entry of the order.   Consequently, her appeal to the BAP was untimely.   See Bankr.R. 8002(a) (10-day period);  Bankr.R. 9006 (time computation rule);   In re Souza, 795 F.2d at 857 (requiring strict compliance with Rule 8002(a)'s 10-day provision);  see also In re Ramsey, 621 F.2d 1220, 1223 (9th Cir.1990) (declining to adopt a "mailbox rule" for Rule 8002(a) appeals).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3